Citation Nr: 0018309	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  95-34 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, D.C.



THE ISSUES

1.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder.  

2.  Entitlement to service connection for a claimed right ear 
hearing loss.  

3.  Entitlement to service connection for claimed tinnitus.  

4.  Entitlement to service connection for claimed disability 
due to exposure to non-ionizing radiation.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from March 1977 to January 
1994 with 1 year, 9 months and 15 days of prior active 
service.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1994 rating decision of the RO.  



FINDING OF FACT

The veteran is currently shown to disability manifested by 
major depression that likely had its onset during his period 
of active service.  



CONCLUSION OF LAW

The veteran's major depression is due to disease or injury 
which was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 1991 & Supp. 2000);  38 C.F.R. §§ 3.102, 
3.303 (1999).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The veteran's service medical records include a November 1993 
examination report that noted an Axis II diagnosis of bipolar 
disorder vs. attention deficit disorder.  

On VA examination in March 1997, the veteran reported that he 
had received treatment for depression in the Army during the 
last years of his military career.  It was noted that he had 
received outpatient treatment for depression from VA for 
several months.  The diagnosis was that of major depression.  

After a full review of the record, the Board concludes that 
the preponderance of the evidence supports the veteran's 
claim.  A review of the medical evidence shows that the 
veteran was treated for psychiatric manifestations during 
active service.  He has reported being treated for depression 
during service.  There is a current diagnosis of major 
depression based on the recent VA examination.  

As such, the Board finds that service connection for major 
depression is warranted.  



ORDER

Service connection for major depression is granted.  



REMAND

The veteran also is seeking service connection for hearing 
loss of the right ear, tinnitus and a disability due to 
claimed exposure to non-ionizing radiation resulting from 
working as a radar operator and mechanic during service.  

The veteran's assertions are not probative as a layperson is 
not competent to proffer an opinion regarding questions of 
medical diagnosis and causation as presented in this case.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
the veteran should be provided an opportunity to provide 
medical evidence to support his assertions.  See 38 U.S.C.A. 
§ 5103(a); Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
addition, the RO should attempt to obtain any pertinent 
treatment records.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to contact the veteran in order 
to obtain the names and addresses of all 
health care providers who have treated 
him for the claimed hearing loss of the 
right ear, tinnitus and any disability 
due to exposure to non-ionizing radiation 
since service.  The veteran also should 
be instructed to submit all medical 
evidence which tends to support his 
assertions that he has a right ear 
hearing disability and tinnitus due to 
disease or injury which was incurred in 
or aggravated by service and disability 
due to exposure to non-ionizing radiation 
during active service.  After securing 
the necessary releases, the RO should 
obtain legible copies of all records from 
any identified treatment source not 
currently of record, to include all VA 
outpatient records.  Once obtained, all 
records must be associated with the 
claims folder.  

2.  Upon completion of the development 
requested hereinabove, the RO should 
review the remaining claims of service 
connection.  All indicated development 
must be undertaken in this regard.  If 
any action taken remains adverse to the 
veteran, then he and his accredited 
representative should be furnished with a 
supplemental statement of the case and be 
given an opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran needs to 
take no action until he is informed.  

The purpose of this remand is to further develop the record 
and to afford the veteran due process of law.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



